Citation Nr: 1639502	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-07 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to increased ratings for sarcoidosis currently rated as noncompensable prior to March 3, 2009; rated 30 percent disabling effective March 3, 2009; and rated 60 percent disabling effective April 23, 2015.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to August 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in April 2012 and March 2015 for further development.  

The June 2009 rating decision denied a compensable rating claim for sarcoidosis.  By way of a January 2013 rating decision, the RO increased the rating to 30 percent effective March 3, 2009 (the date that he underwent a VA examination).  By way of a June 2015 rating decision, the RO increased the rating to 60 percent effective April 23, 2015 (the date of his most recent VA examination).  Since the effective dates of the increases do not date back to the date of the claim.  There are multiple time periods to consider.    


FINDINGS OF FACT

1.  Prior to March 3, 2009, the Veteran's sarcoidosis was not manifested by  pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids; FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71- to 80- percent or; DLCO (SB) of 66- to 80-percent predicted.

2.  Effective March 3, 2009, the Veteran's sarcoidosis was manifested by DLCO (SB) that was 64 percent predicted prebronchodilator.

3.  Effective April 23, 2015, the Veteran's sarcoidosis is manifested by DLCO (SB) that is 55 percent predicted prebronchodilator.  It is not manifested by cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment; or FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

4.  The medical and other evidence of record does not indicate the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.
  

CONCLUSIONS OF LAW

1.  Prior to March 3, 2009, the criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 6600, 6846 (2015).

2.  Effective March 3, 2009, the criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 6600, 6846 (2015).

3.  Effective April 23, 2015, the criteria for entitlement to a disability evaluation in excess of 60 percent for the Veteran's service-connected sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 6600, 6846 (2015).

4.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In February 2009 and September 2009 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in April 2008, March 2009, April 2012, and April 2015 which are fully adequate.  The duties to notify and to assist have been met.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected sarcoidosis has been rated by the RO under the provisions of Diagnostic Code 6846.  Under this regulatory provision, sarcoidosis with chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment is rated noncompensably disabling.  Sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated 30 percent disabling.  Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated 60 percent disabling.  Sarcoidosis with cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6846.

Alternatively, sarcoidosis may be rated pursuant to Diagnostic Code 6600 under the rating criteria for chronic bronchitis.  C.F.R. § 4.97, Diagnostic Code 6860 ("or rate active disease or residuals as chronic bronchitis (DC 6600) and extra-pulmonary involvement under specific body system involved").  Diagnostic Code 6600 provides ratings for chronic bronchitis based on the results of pulmonary function tests (PFTs).  Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted, is rated 10 percent disabling. 

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71- to 80- percent or;
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56- to 70- percent or; DLCO (SB) of 56- to 65-percent predicted, is rated 30 percent disabling. 

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6600.

The Veteran underwent a VA examination in April 2008 (in conjunction with an earlier increased rating claim).  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that he had most recently been employed the prior year toward the end of the summer.  He was working full-time as a maintenance mechanic at a hotel.  He stated that he did not miss any work days due to any medical conditions.  He had changed his job several times in the past couple of years to decrease the physical requirements demanded by the jobs.  He stated that he basically stopped working in 2007 due to shortness of breath, aching in the legs, and decreased physical tolerance.  The examiner noted that he used a cane for support.  The Veteran stated that he exercised by walking a quarter of a mile with breaks.  He reported doing this two times per week.  He has reported some dizziness; and that his primary care doctor encouraged him to follow up with the emergency room if he has anymore dizziness.  He had no problems with his heart.  He reported shortness of breath and a history of pulmonary sarcoidosis.  He did not use any inhalers.  He stated that he is unable to walk more than 50 to 60 yards.  He stated that he is unable to walk up more than about a half to a full flight of stairs.  He has not been hospitalized or to the emergency room in the last year for breathing.  The examiner noted that the Veteran had a cardiology consult in February 2006, which stated there was no identified cardiac cause for his shortness of breath.   

Upon examination, the Veteran was in no acute distress.  He walked with a cane and a limp using no assistive devices.  He was moderately obese.  Examination of the heart revealed no murmurs, rubs, or gallops.  Lungs were clear to auscultation bilaterally.  They were normal to percussion.  A February 2008 EKG showed normal sinus rhythm.  A January 2008 echocardiogram showed an ejection fraction of 55.  A September 2007 pulmonary function test (PFT) showed low expiratory reserve volume, mild air trapping, and CO diffusion capacity markedly reduced.  A January 2008 CT of the thorax showed few scattered pulmonary nodules unchanged from 2004.  An August 2007 chest x-ray showed no acute changes and no changes since December 2003.  The examiner diagnosed the Veteran with pulmonary sarcoidosis with residual low expiratory reserve volume, mild air trapping and carbon monoxide diffusion capacity moderately reduced on pulmonary function test.  She opined that the Veteran was unable to obtain or maintain gainful employment in positions requiring physical labor.

The Veteran underwent a VA examination in March 2009.  He reported that his only medication was a steroid nasal spray.  He stated that he did not use any inhalers or albuterol.  He stated that he had not been to the ER or hospitalized in the past year for breathing.  The examiner noted that the Veteran had a history of sleep apnea and was on a CPAP.  He did not see a pulmonologist.  Instead, he saw his primary care doctor every 3-4 months for his breathing.  He stated that he was unable to walk more than 100 yards and was unable to climb more than 1 flight of
stairs. 

The Veteran reported that he last worked in January 2008; that he is on Social Security Disability; and that he stopped working partly because of difficulty breathing.  He was most recently employed doing electrical work.  

Upon examination, the Veteran was in no acute distress.  Respirations were 20.  Lungs were clear to auscultation bilaterally.  They were normal to percussion.  A chest x-ray revealed remote rib fractures without evidence of acute or chronic cardiopulmonary disease.  FEV-1 was 94 percent predicted prebronchodilator and 72 percent post bronchodilator.  FEV-1/FVC was 100 percent predicted prebronchodilator and 100 percent post bronchodilator.  DLCO (SB) was 64 percent predicted prebronchodilator.  There were no post bronchodilator findings.

The VA received a correspondence in October 2009 from the Veteran's former employer, R.M.S.  The employed stated that the Veteran was a good worker under his supervision from February 2008 to April 2008.  He was unable to perform duties such as climbing ladders and crawling into attics and under the house while carrying spools of wire and ladders.  He was put on light duty, such as sitting on a roll around stool to put in receptacles.  However, he was unable to perform this duty due to knee and back pain.  Consequently, the Veteran was terminated.  

The Veteran also submitted an October 2009 correspondence in which he stated that he worked in pain at the Breaker Hotel.  However, the job required a lot of walking.  He stated that he was laid off because he was experiencing pain in his legs and back. 

Records from the Grand Strand Regional Medical Center dated September 2009 reflect that the FEV-1 was 121 percent predicted prebronchodilator.  There were no post bronchodilator findings (VBMS, 11/25/09).

Treatment reports dated February 2010 reflect that the Veteran's sarcoidosis improved with nasal steroids; and he was tolerating CPAP well (VBMS, 2/25/10, pgs. 1-4).  

The Veteran underwent another VA examination in April 2012.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he was not on any medication for treatment of sarcoidosis.  He described some dyspnea with exertion, but no dyspnea at rest and no cough.  He was under the care of an ENT specialist (via Charleston VAMC) and had been treated for recurrent nasal congestion.  He stated that he was prescribed Pulmicort for nightly use.  He was most recently treated at the clinic in 2011.  He stated that he was on Social Security Disability benefits mainly for a back disability and arthritis in his lower extremities.  The examiner stated that the Veteran's sarcoidosis did not require the use of oral or parenteral corticosteroid medications or inhaled medications.  

Upon examination, FEV-1 was 67 percent predicted prebronchodilator.  FEV-1/FVC was 81 percent predicted prebronchodilator.  DLCO (SB) was 65 percent predicted prebronchodilator.  There were no post bronchodilator findings.  The examiner found that the FEV-1% was the most accurate test for accurately reflecting the Veteran's level of disability.  The examiner noted that the disability limited the Veteran's ability to work due to shortness of breath with mild exertion.  The examiner noted that the PFTs showed the Veteran to have moderate restrictive lung disease, but that the test might not be accurate.  

A chest x-ray dated March 2015 reflects normal size and contour of the cardiomediastinal silhouette.  There was increased interstitial opacification of the lower lung zones, right more so than left.  The examiner noted that although these may be progressive changes of sarcoidosis, active interstitial pneumonia/pneumonitis could not be excluded.  Osseous structures were unremarkable (VBMS, 4/2/15, p. 113).

In another March 2015 treatment record the Veteran reported shortness of breath for several years, which was not getting worse. (VBMS, 4/2/15, p. 4).

The Veteran underwent another examination in April 2015.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that since his April 2012 VA examination, his shortness of breath had increased.  He reported that he coughed more to the point of getting dizzy, and had occasional chest pressure.  He reported that he had cardiac evaluation and was scheduled for further testing.  He reported that the distance walked to trigger fatigue and shortness of breath has shortened.  

The examiner noted that the Veteran did not require the use of oral or parenteral corticosteroid medications; the use of inhaled medications; the use of oral bronchodilators; the use of antibiotics; or outpatient oxygen therapy.  She noted that the Veteran had persistent symptoms of shortness of breath with exertion, and sometimes at rest; pulmonary involvement; and night sweats every night for the past few months.  She noted that x-rays revealed stage 3 bilateral pulmonary infiltrates.   Examination of the lungs showed mild Bibasilar crackles.  There was no wheezing, and no focal findings.  Airflow was normal.  

FVC was 75 percent predicted prebronchodilator and 72 percent post bronchodilator.  FEV-1 was 75 percent predicted prebronchodilator and 74 percent post bronchodilator.  FEV-1/FVC was 101 percent predicted prebronchodilator and 102 percent post bronchodilator.  DLCO (SB) was 55 percent predicted prebronchodilator.  There were no post bronchodilator findings.

The examiner noted that the Veteran experienced shortness of breath with any exertion and that he could not go up poles (noting that the Veteran was a lineman).  She also noted that the Veteran could not do a lot of walking once he was transferred to the ground/underground crew.  

The examiner was asked to render an opinion regarding the Veteran's functionality as it pertains to employment.  She noted that the following service, the Veteran went to school for four years, studying AC/refrigeration, and welding.  He graduated with an associate degree in hotel/motel management.  He then joined a cable company, first as a lineman, and switched to different positions within the job due to his increasing shortness of breath.  He left this company in 1993, as he could not fulfill the exertional requirements of the job.  He then did a few odd jobs over the years and his last job was as maintenance mechanic at a motel (Breaker's in Myrtle Beach) which he left in 2007.  He applied and obtained Social Security disability later on as he was unable to work.  The examiner was of the opinion that, according to his exertional symptomatology, the chest x-rays and the PFTs, that the Veteran's current functional status permits sedentary, but not physical employment.






Analysis

Prior to March 3, 2009

The Veteran's increased rating claim was received on January 22, 2009 and he  underwent a VA examination on March 3, 2009.  Based on the findings of the VA examination, the RO increased the Veteran's noncompensable rating to 30 percent effective March 3, 2009.

Prior to March 3, 2009, the Veteran's sarcoidosis was rated as noncompensable.  For a compensable rating to be warranted, the Veteran's disability has to be manifested by pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids (Diagnostic Code 6846); or FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71- to 80- percent or; DLCO (SB) of 66- to 80-percent predicted, is rated 10 percent disabling (Diagnostic Code 6600).

At the April 2008 VA examination the Veteran reported that he was able to walk a quarter mile with breaks.  He had no problems with his heart.  He did not use any inhalers.  He had not been hospitalized or been to the emergency room in the last year for breathing.  The examiner noted that the Veteran had a cardiology consult in February 2006 which stated there was no identified cardiac cause for his shortness of breath.  Upon examination, the Veteran was in no acute distress.  Examination of the heart revealed no murmurs, rubs, or gallops.  Lungs were clear to auscultation bilaterally.  They were normal to percussion.  The examiner diagnosed the Veteran with pulmonary sarcoidosis with residual low expiratory reserve volume mild air trapping and carbon monoxide diffusion capacity moderately reduced on pulmonary function test.  

The April 2008 VA examination did not include PFTs that would aid in determining whether it was factually ascertainable that an increased rating was warranted under Diagnostic Code 6600.  However, the Board notes that the Veteran's sarcoidosis was not manifested by persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  Consequently, the criteria for a compensable rating were not met pursuant to Diagnostic Code 6846.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating prior to March 3, 2009 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Effective March 3, 2009

The Veteran underwent a VA examination on March 3, 2009.  Based on the findings of the VA examination, the RO increased the Veteran's noncompensable rating to 30 percent effective March 3, 2009.

In order to warrant a rating in excess of 30 percent, the Veteran's disability must be manifested by pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control (Diagnostic Code 6846); or FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) (Diagnostic Code 6600).  

The Board finds that none of the criteria for an increased rating are met.  As noted above, the March 2009 VA examination revealed FEV-1 was 94 percent predicted prebronchodilator and 72 percent post bronchodilator.  FEV-1/FVC was 100 percent predicted prebronchodilator and 100 percent post bronchodilator.  DLCO (SB) was 64 percent predicted prebronchodilator.  The April 2012 VA examination revealed FEV-1 was 67 percent predicted prebronchodilator.  FEV-1/FVC was 81 percent predicted prebronchodilator.  DLCO (SB) was 65 percent predicted prebronchodilator.  There were no post bronchodilator findings.  Consequently, an increased rating is not warranted under Diagnostic Code 6600.  

Likewise, at his March 2009 VA examination, Veteran stated that his only medication was a steroid nasal spray.  He denied the use of any inhalers or albuterol.  Moreover, he stated that he was not being treatment by a pulmonologist.  The April 2012 VA examiner opined that the Veteran's sarcoidosis did not require the use of oral or parenteral corticosteroid medications or inhaled medications.  The Board finds no evidence that the Veteran's disability was manifested by pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control.  Consequently, an increased rating is not warranted under Diagnostic Code 6846.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 30 percent effective March 3, 2009 to April 23, 2015 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Effective April 23, 2015

The Veteran's sarcoidosis has been rated at 60 percent disabling effective April 23, 2015.  An increased rating would be warranted if the Veteran's disability was manifested by sarcoidosis with cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling (Diagnostic Code 6846); FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy (Diagnostic Code 6600).

At the Veteran's April 2015 VA examination, FVC was 75 percent predicted prebronchodilator and 72 percent post bronchodilator.  FEV-1 was 75 percent predicted prebronchodilator and 74 percent post bronchodilator.  FEV-1/FVC was 101 percent predicted prebronchodilator and 102 percent post bronchodilator.  DLCO (SB) was 55 percent predicted prebronchodilator.  Consequently, an increased rating is not warranted pursuant to Diagnostic Code 6846.  

The Board notes that there have been no findings of cor pulmonale, cardiac involvement with congestive heart failure.  Although the Veteran endorsed night sweats for the past few months, there has been no showing of fever or weight loss despite treatment.  To the contrary, at the Veteran's April 2015 VA examination, he was noted to be overweight.  Consequently, an increased rating is not warranted pursuant to Diagnostic Code 6600.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 60 percent effective April 23, 2015 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of shortness of breath.  This is contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).

TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

The Veteran is service connected for sarcoidosis, evaluated as 60 percent disabling from April 23, 2015; and an unspecified adjustment disorder, evaluated as 30 percent disabling from March 3, 2009.  His combined rating is 30 percent from March 3, 2009, 60 percent from April 23, 2015, and 70 percent from February 22, 2016.  See 38 C.F.R. § 4.25.  He has met the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a) since April 23, 2015.

Prior to April 23, 2015 a schedular award of TDIU is not for application, as explained above.  The Board further finds, for the reasons noted below, that the requirements for consideration of TDIU on an extraschedular basis for this period have not been met.

From April 23, 2015, the percentage thresholds for schedular consideration of TDIU have been met.  However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  

Following a full and thorough review of the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  The evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.  

The VA received an October 2009 correspondence from the Veteran's former employer, R.M.S.  It was noted that the Veteran was terminated because he was unable to perform his job due to knee and back pain.  There was no mention of the Veteran's sarcoidosis or shortness of breath.   

The Veteran submitted an October 2009 correspondence in which he stated that he worked in pain at the Breaker Hotel but was laid off because he was experiencing pain in his legs and back.  Finally, at his April 2012 VA examination, he stated that he was on Social Security Disability benefits mainly for a back disability and arthritis in his lower extremities.  

The record reflects that the Veteran went to school for four years studying AC/refrigeration, and welding; and that he graduated with an associate degree in hotel/motel management.  The April 2015 VA examiner opined that that the Veteran's functional status permits sedentary but not physical employment.  These facts indicate that the Veteran is capable of obtaining some form of substantially gainful employment.  The Veteran has submitted no evidence to support the claim that he would be unable to perform sedentary employment.

In sum, there is no persuasive evidence of record demonstrating that the Veteran's service-connected disabilities alone render him unable to obtain and retain substantially gainful employment, nor is the evidence in a state of equipoise on that question.  As such, the Veteran's claim for a TDIU is denied.


ORDER

Entitlement to increased ratings for sarcoidosis is denied.

Entitlement to a TDIU is denied.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


